884 N.E.2d 160 (2008)
PEOPLE State of Illinois, Respondent,
v.
Michael CARTER, Petitioner.
No. 106019.
Supreme Court of Illinois.
April 11, 2008.

ORDER
This cause coming to be heard on the motion of the petitioner, due notice having been given to the respondent, and the court being fully advised in the premises;
IT IS ORDERED that the motion for leave to file a motion for reconsideration of the order of March 26, 2008, denying the petition for leave to appeal is allowed. The motion for reconsideration is allowed. This court's order of March 26, 2008, denying the petition for leave to appeal is vacated. The petition for leave to appeal remains pending.
Order entered by the Court.